IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 SHAMEEK ADAMS,                            :   No. 34 MAP 2017
                                           :
                     Appellant             :   Appeal from the Memorandum/Order
                                           :   of the Commonwealth Court at No. 60
                                           :   MD 2017 dated May 11, 2017.
               v.                          :
                                           :
                                           :
 PENNSYLVANIA PAROLE BOARD,                :
 BOARD SECRETARY JOHN J.                   :
 TALABER, ESQ.,                            :
                                           :
                     Appellee              :


                                      ORDER


PER CURIAM                                          DECIDED: October 17, 2018
       AND NOW, this 17th day of October, 2018, the order of the Commonwealth Court

is affirmed.